Citation Nr: 0316892	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  97-01 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The veteran had active military service from September 1949 
to September 1953.  He died on February [redacted]
, 1996.  The 
appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied service connection for the 
cause of the veteran's death and entitlement to DIC benefits 
under 38 U.S.C.A. § 1318.  The appellant subsequently 
perfected this appeal. 

In December 2000, the Board remanded the appellant's claims 
for consideration by the RO of the Veterans Claims Assistance 
Act of 2000 (VCAA), which had been signed into law by the 
President on November 9, 2000.  In September 2002, the Board 
denied service connection for the cause of the veteran's 
death, and in the same decision informed the appellant that 
the claim of entitlement to DIC benefits under 38 U.S.C.A. 
§ 1318 was subject to a stay under National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
260 F.3d 1365 (Fed. Cir. 2001) (NOVA I) because it involved a 
situation where the veteran was not rated totally disabled 
for a continuous period of at least 10 years prior to death, 
or at least 5 years from the veteran's release from active 
duty.  

The stay on "hypothetical entitlement" claims was recently 
lifted, although the stay on processing appeals relating to 
entitlement to DIC benefits under 38 U.S.C.A. §§ 1311(a)(2) 
and 1318 where a survivor seeks to reopen a claim that was 
finally decided during the veteran's lifetime on the grounds 
of new and material evidence is continued.  See National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II).  
The appellant has not requested to reopen a finally decided 
claim and, therefore, the Board will proceed with the 
adjudication of this appeal.  

FINDINGS OF FACT

1.  The veteran had active military service from September 
1949 to September 1953.  His death, at the age of 66, 
occurred on February [redacted]
, 1996.  

2.  In January 1994, the veteran was granted service 
connection for degenerative arthritis of the left knee, rated 
as 30 percent disabling from November 13, 1990; degenerative 
arthritis of the right knee, rated as 10 percent disabling 
from November 13, 1990; degenerative arthritis of the left 
hip, rated as 10 percent disabling from November 13, 1990; 
and degenerative arthritis of the right hip, rated as 10 
percent disabling from November 13, 1990.  His combined 
rating for his service-connected disabilities was increased 
from 70 percent to 90 percent, effective November 13, 1990, 
and he was granted a total disability rating based on 
individual unemployability due to service-connected 
disabilities, effective November 13, 1990.  The veteran did 
not appeal the assigned effective date of the total 
disability rating within one year after being notified 
thereof.  

3.  In a September 1994 decision, the Board denied increased 
ratings for the veteran's service-connected residuals of a 
shell fragment wound to the right thigh, involving Muscle 
Groups XIII and XIV, residuals of a shell fragment wound to 
the spinal muscles (Muscle Group XX), residuals of a shell 
fragment wound to the right forearm, and osteomyelitis of the 
right femur.  

4.  The veteran was not rated totally disabled for 10 
continuous years immediately preceding death nor was he 
totally disabled from date of discharge for a period of not 
less than 5 years immediately preceding death.  

5.  The appellant filed her claim for DIC benefits in June 
1996.  

6.  The appellant has not specifically alleged clear and 
unmistakable error (CUE) in any final rating or Board 
decision.  


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (1999, 
2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  In the present 
case, the appellant has been notified in the September 1996 
rating decision, the December 1996 statement of the case  and 
the May 2000 and May 2002 supplemental statements of the case 
of the evidence necessary to substantiate her claim for 
entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318, and of the applicable laws and 
regulations.  In May 2001, the RO sent the appellant 
notification about the VCAA, which informed her of what 
evidence was necessary in order for VA to grant her claim.  
She was informed that VA would assist in obtaining identified 
records, but that it was her duty to give enough information 
to obtain the additional records and to make sure the records 
were received by VA.  Additionally, along with a copy of the 
September 1996 rating decision, the appellant was sent a VA 
Form 4107, which explained her rights in the VA claims 
process.  

The appellant has also been apprised of the amendment to 
38 C.F.R. § 3.22 and subsequent litigation.  In September 
2002, she was notified that her claim of entitlement to DIC 
benefits under the provisions of 38 U.S.C.A. § 1318 was 
subject to a temporary stay and was provided a copy of 
Chairman's Memorandum No. 01-01-17 (Temporary Stay On 
Processing Appeals Relating To Entitlement To Dependency And 
Indemnity Compensation Under 38 U.S.C. § 1318 Where The 
Decision Would Require A Hypothetical Determination of 
Eligibility).  In May 2003, the appellant was notified that 
the temporary stay had been lifted in part and was provided a 
copy of Chairman's Memorandum No. 01-03-09 (Processing 
Appeals Relating to Entitlement to Dependency and Indemnity 
Compensation Under 38 U.S.C. §§ 1311(a)(2) And 1318 - Partial 
Lifting Of Stay).  The Board concludes that the 
aforementioned correspondence effectively notified the 
appellant of the relevant changes in law.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate her claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  The record 
shows that the RO has secured the veteran's service medical 
records and VA and private medical treatment records since 
service.  The appellant specifically indicated in her 
December 1996 substantive appeal that she did not want to 
have a hearing before a member of the Board.  In June 2003, 
she replied to the Board's May 2003 notification that she had 
no further evidence or argument to present.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

In October 1955, the veteran was granted service connection 
for residuals of a shell fragment wound to the right thigh, 
involving Muscle Groups XIII and XIV, rated as 40 percent 
disabling from August 8, 1955; residuals of a shell fragment 
wound to the spinal muscles, involving Muscle Group XX, rated 
as 20 percent disabling from August 8, 1955; residuals of a 
shell fragment wound to the right forearm, rated as 10 
percent disabling from August 8, 1955; and osteomyelitis of 
the right femur, rated as 20 percent disabling from August 8, 
1955, to June 28, 1956, and as noncompensable from June 29, 
1956.  The veteran did not appeal that decision within one 
year after being notified thereof.  

In November 1987, the veteran was denied entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities, and he did not appeal 
that decision within one year after being notified thereof.  

In July 1992, the veteran's disability ratings for his 
service-connected residuals of a shell fragment wound to the 
spine muscles (Muscle Group XX) and residuals of a shell 
fragment wound to the right forearm, were increased to 40 and 
20 percent, respectively, effective November 13, 1990, and 
service connection was granted for a history of nerve injury 
to the right palm, with a 10 percent rating assigned from 
June 2, 1992.  

In January 1994, the veteran was granted service connection 
for degenerative arthritis of the left knee, evaluated as 30 
percent disabling from November 13, 1990; degenerative 
arthritis of the right knee, evaluated as 10 percent 
disabling from November 13, 1990; degenerative arthritis of 
the left hip, evaluated as 10 percent disabling from November 
13, 1990; and degenerative arthritis of the right hip, 
evaluated as 10 percent disabling from November 13, 1990.  
His combined rating for his service-connected disabilities 
was increased from 70 percent to 90 percent, effective 
November 13, 1990, and he was granted a total disability 
rating based on individual unemployability due to service-
connected disabilities, effective November 13, 1990.  The 
veteran did not appeal the January 1994 grants of service 
connection or the total disability rating within one year 
after being notified thereof.  

In a September 1994 decision, the Board denied increased 
ratings for the veteran's service-connected residuals of a 
shell fragment wound to the right thigh (Muscle Groups XIII 
and XIV), residuals of a shell fragment wound to the spinal 
muscles (Muscle Group XX), residuals of a shell fragment 
wound to the right forearm, and osteomyelitis of the right 
femur.  

Under 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 (effective 
prior to January 21, 2000), DIC benefits shall be paid to a 
deceased veteran's surviving spouse or children in the same 
manner as if the veteran's death is service connected when 
the following conditions are met: 1) the veteran's death was 
not caused by his own willful misconduct; and 2) the veteran 
was in receipt of or for any reason (including receipt of 
military retired or retirement pay or correction of a rating 
after the veteran's death based on clear and unmistakable 
error) was not in receipt of but would have been entitled to 
receive compensation at the time of death for a service-
connected disability that either: i) was continuously rated 
totally disabling by a schedular or unemployability rating 
for a period of 10 or more years immediately preceding death; 
or ii) was continuously rated totally disabling by a 
schedular or unemployability rating from the date of the 
veteran's discharge or release from active duty for a period 
of not less than 5 years immediately preceding death.  
38 C.F.R. § 3.22 (1999).

The language "entitled to receive" has been interpreted by 
case law.  In Green v. Brown, 10 Vet. App. 111 (1997), the 
United States Court of Appeals for Veterans Claims (Court) 
discussed the applicable law and regulation in section 
1318(b) and 38 C.F.R. § 3.22(a), and determined that a CUE 
claim was not the sole way for a survivor to show the 
veteran's entitlement as of the time of his death.  The 
survivor has the right to attempt to demonstrate that the 
veteran hypothetically would have been entitled to receive a 
different decision on a service connection related issue 
based on evidence in the claims folder or VA custody prior to 
the veteran's death and the law then or subsequently made 
retroactively applicable.  

In Carpenter v. West, 11 Vet. App. 140 (1998), the Court 
reiterated that CUE was not the sole way to demonstrate 1318 
entitlement, finding that the appellant was entitled to 
adjudication of her section 1318 "entitled to receive" 
claim as if it were a claim brought by the veteran prior to 
his death without regard to any prior disposition of those 
issues during his lifetime.  However, the Court indicated 
that 38 C.F.R. § 20.1106 appeared to preclude such 
consideration in terms of section 1318 claims.  38 C.F.R. 
§ 20.1106 did not apply in this particular case because the 
1318 claim was brought before the March 1992 effective date 
of that regulation.  Prior to March 1992, 38 C.F.R. § 19.196 
did not preclude such consideration.  

In Wingo v. West, 11 Vet. App. 307 (1998), the Court 
determined that where a veteran had not filed a claim for VA 
benefits, the veteran's surviving spouse could still file a 
claim for DIC benefits to demonstrate that the veteran would 
have been entitled to receive VA compensation for a 100 
percent disability rating for 10 continuous years prior to 
the veteran's death.  Thus, Wingo applies where no final VA 
decision regarding the veteran's level of disability had been 
made which would affect a survivor's claim under section 
1318(b).  

The Court later stated that "[A] survivor of a deceased 
veteran is eligible for DIC under section 1318(b)(1) if (1) 
the veteran was in actual receipt of a 100 percent disability 
rating for the statutory period of time, (2) the veteran 
would have been in receipt of a 100 percent rating for such 
time but for CUE in a final rating or BVA decision, or (3) if 
under the specific and limited exceptions under Carpenter or 
Wingo, the veteran was "hypothetically" entitled to a 100 
percent disability rating for the required period of time."  
See Marso v. West, 13 Vet. App. 260 (1999).  

Effective January 21, 2000, 38 C.F.R. § 3.22 was amended to 
reflect VA's conclusion that 38 U.S.C. § 1318(b) authorizes 
payment of DIC only in cases where the veteran had, during 
his lifetime, established a right to receive total service-
connected disability for the required statutory period or 
would have established such a right if not for CUE.  See 65 
Fed. Reg. 3388-3392 (Jan. 2000).  

Under the current version of the regulation, even though a 
veteran died of nonservice-connected causes, VA will pay 
death benefits to the surviving spouse or children in the 
same manner as if the veteran's death were service-connected 
if the veteran's death was not the result of his own willful 
misconduct, and, at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability, which was rated by VA as 
totally disabling for a continuous period of at least 10 
years immediately preceding death, or was rated by VA as 
totally disabling continuously since the veteran's release 
from active duty and for at least 5 years immediately 
preceding death, or was rated by VA as totally disabling for 
a continuous period of not less than 1 year immediately 
preceding death, if the veteran was a former prisoner of war 
who died after September 30, 1999.  38 C.F.R. § 3.22(a) 
(2002).  

"Entitled to receive" means that, at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation for the 
following reasons: (1) VA was paying the compensation to the 
veteran's dependents; (2) VA was withholding the compensation 
under authority of 38 U.S.C. § 5314 to offset an indebtedness 
of the veteran; (3) the veteran had applied for compensation 
but had not received total disability compensation due solely 
to clear and unmistakable error in a VA decision concerning 
the issues of service connection, disability evaluation, or 
effective date; (4) the veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C. 
§ 1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. § 5308 but determines 
that benefits were payable under 38 U.S.C. § 5309.  38 C.F.R. 
§ 3.22(b) (2002).  

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  The 
revised regulation clearly does not allow for consideration 
of hypothetical entitlement.  Under the circumstances of this 
case, the more favorable law is the former law because it 
allows for a consideration of hypothetical entitlement under 
specific conditions.  Accordingly, the former law will be 
applied in the adjudication of this appeal.  

The veteran was discharged from service in September 1953.  
In January 1994, he was granted a total disability rating 
based on individual unemployability due to service-connected 
disabilities, effective November 12, 1990.  The veteran did 
not appeal the effective date of the grant within the 
relevant time period, and, as such, the decision is final.  
He died in February 1996.  Because the veteran was not in 
receipt of a total disability rating for the statutory period 
of time prior to his death, entitlement to DIC benefits is 
not appropriate on that basis.  

The record does not indicate that the appellant has 
specifically alleged that there was CUE in any final rating 
decision or in the September 1994 Board decision.  As the 
appellant has not raised this issue, the Board concludes that 
no further action or consideration is warranted as to this 
particular portion of the section 1318 analysis.  

Applying the prior regulation and relevant case law, a 
consideration of hypothetical entitlement is warranted if the 
appellant submitted her claim prior to the March 4, 1992, 
effective date of section 20.1106, or where no final VA 
decision regarding the level of disability was made.  See 
Marso, 13 Vet. App. at 260.  The appellant filed her claim 
for DIC benefits in June 1996, which was after the March 1992 
effective date of section 20.1106.  Additionally, there were 
final VA decisions regarding the veteran's level of 
disability in January 1994 and September 1994.  Consequently, 
the exceptions in Carpenter and Wingo are not for 
application, and consideration of hypothetical entitlement is 
not warranted in this case.  

While the Board sympathizes with the appellant, it can find 
no basis under which to grant a claim for DIC benefits 
pursuant to 38 U.S.C.A. § 1318; therefore, the appeal must be 
denied.  




ORDER

Entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

